Citation Nr: 0802203	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for major depressive disorder.  

2.  Entitlement to an initial compensable evaluation for anal 
fistula.  

3. Entitlement to an initial compensable evaluation for 
allergic rhinitis.   

4. Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for venereal warts.

9.  Entitlement to service connection for otitis externa.

10. Entitlement to service connection for a right shoulder 
disorder.

11.  Entitlement to service connection for tinea pedis.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1990 and from October 1990 to November 1997.  He also 
served on active duty from November 23, 1997 to July 1999, 
but this period of service was under dishonorable conditions.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In July 2005, the Board denied service connection for a left 
knee disorder, granted service connection for sinusitis and 
for a deviated septum, and remanded the issues remaining on 
appeal to the RO for further development.  While the case was 
in remand status, the RO increased the veteran's initial 
evaluation for major depressive disorder from 30 percent 
disabling to 70 percent disabling effective from July 1999, 
granted service connection for a low back disorder and for 
plantar fasiciitis with heel spurs, and also granted a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU).  The case has been 
returned to the Board and is ready for further review.  

In March 2007, the veteran stated that his sleep disorder was 
secondary to his service-connected depression.  See 38 C.F.R. 
§ 3.310.  This matter is referred to the RO for appropriate 
action. 

The issues of entitlement to service connection for venereal 
warts and tinea pedis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's major depressive disorder is manifested by 
anger, depression, and suicidal thoughts; his psychiatric 
disorder has resulted in total occupational and social 
impairment.   

2.  The veteran's anal fistula is asymptomatic. 

3.  The veteran's allergic rhinitis is manifested by a 20 
percent blockage on each side of the nasal passage and no 
polyps.  

4.  The veteran does not have a current diagnosis of 
hypertension. 

5.  The veteran's hearing loss had its onset during service.  

6.  The veteran's tinnitus had its onset during service.  

7.  The veteran's sleep apnea is not related to his military 
service. 

8.  The veteran does not have a current diagnosis of otitis 
externa. 

9.  The veteran' current right shoulder disorder is not 
related to his military service. 




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9434 (2007).   

2.  The criteria for an initial compensable evaluation for 
anal fistula have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7335 (2007).  

3.  The criteria for an initial compensable disability rating 
for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Code 6522 
(2007).  

4.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

5.  The criteria for entitlement to service connection for 
hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

6.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

7.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

8.  The criteria for service connection for otitis externa 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

9.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2002.  
The RO notice letter dated in April 2001informed the veteran 
that he could provide evidence to support his claim for 
service connection or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letter notified the veteran of what he had to do, what 
evidence was required, what VA would do, and that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency. He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him. The veteran was also asked 
to advise VA if there were any other information or evidence 
he considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  A similar letter was mailed in January 2004, 
which also addressed increased ratings, as well as service 
connection and which further elaborated on these principals.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
informing the veteran in this regard was sent in a September 
2007 notice letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA treatment 
records, private treatment records and SSA records are also 
on file.  No other treatment records have been identified. VA 
examinations have been conducted and opinions have been 
secured where appropriate.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Initial Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Major Depressive Disorder

The veteran seeks a higher initial evaluation for his 
service-connected major depressive disorder, currently 
evaluated as 70 percent disabling under DC 9434.  In order to 
assign a higher evaluation, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, DC 9434.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF Score of 41 to 
50 denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Score of 51 
to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A  
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id., at. 47.  See Carpenter v. Brown, 8 Vet.  
App. 240, 242 (1995).

The medical  evidence dated during this time consists of VA 
treatment records, private treatment records, records from 
Social Security Administration (SSA) and a December 2005 VA 
examination report.

The evidence reasonably supports a finding that the veteran 
should be assigned a 100 percent disability rating for his 
major depressive disorder.  Private records show that in 
December 1998, the veteran was hospitalized for depression, 
and suicidal thoughts.  He reported that he had given his 
four year old child a gun and told her to shoot him.  The 
examiner diagnosed major depressive disorder and assigned a 
GAF of 35.  In June 1999, he was hospitalized with a GAF of 
30 on admission for major depressive disorder with suicidal 
thoughts.  VA outpatient treatment records show that in 
September 1999 the veteran was brought to a VA clinic in 
police custody with thought of killing himself.  It was noted 
that the veteran was currently dangerous to himself, and the 
diagnosis was, major depression, recurrent, severe.  The GAF 
was 30.  When he was hospitalized by VA in September 1999, 
his admission GAF score was 10.  He was noted to have 
thoughts of suicide, and guilt regarding abuse of his 
daughter.  He claimed to hear voices calling his name four to 
five months prior, but none currently.  At discharge, he 
denied any suicidal ideation, homicidal ideation, 
hallucinations or delusions; his discharge GAF was 90.  
Subsequent outpatient records show that the veteran had 
complaints of depression and GAF scores ranged from 50 to the 
high 60s.  In November 2003, the veteran reported that he had 
a recent experience of being committed after trying to kill 
his girlfriend.  

On VA examination of December 2005, the veteran reported 
having depression and suicidal thoughts, with regular 
thoughts of killing or hurting himself, and trouble 
controlling his anger.  He reported being unemployed since 
2001 due to being overwhelmed in job situations.  The veteran 
was noted to have problems controlling his temper and that he 
lost his temper during the examination.  Major depressive 
disorder was diagnosed and a GAF of 55 due to that disorder 
was assigned.  The examiner stated that the veteran's 
difficulty with work was made by his disorder was 
considerable, as were his difficulties with social 
activities.  The examiner also reported that the veteran's 
capacity to work is severely disrupted by mental health 
issues.  

A private examination report dated in June 2006 has among the 
psychiatric diagnoses major depression recurrent and a GAF of 
45 was assigned.  The examiner noted that the veteran cannot 
get or keep a job because of service-connected depression as 
well as physical disability.  

After reviewing all of the evidence of record, and resolving 
reasonable doubt in favor the veteran, the Board finds that 
his major depressive disorder more nearly approximates the 
criteria for a 100 percent rating than the criteria for a 70 
percent rating.   

The veteran was assessed with GAF scores as low as 10 and up 
to the high 60s. This indicates that he has had major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking, or mood.  The evidence shows 
that the veteran has consistently been found to have suicidal 
ideation, he has been found to be at risk of future suicide 
attempts, and thus indicating that he is a danger to himself.  
Clear from the evidence is that the veteran's symptoms cause 
total occupational impairment, as the symptoms have resulted 
in his inability to maintain employment, as documented by the 
examiners noted above, and it is also documented that he has 
limited socialization.  

While the veteran has been diagnosed with other psychiatric 
disorders that are not service connected, the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mitt eider v. West, 11 Vet. App. 181, 
182 (1998) (per curium).  As to the disability at issue, the 
veteran has demonstrated less than severe impairment in the 
areas of speech and memory and has had periods of higher 
functioning with findings having noted fluctuating 
impairment; however his demonstrated suicidal ideations and 
extreme limitations in occupational and social functioning, 
place the evidence at least in equipoise with regard to 
satisfying the criteria for a 100 percent rating.  As 
required by statute and regulation, the benefit of the doubt 
must be resolved in favor of the veteran.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).   
Therefore, the Board finds that the veteran's service-
connected depression is more appropriately rated as 100 
percent disabling rather than the currently assigned rating 
of 70 percent disabling.   

Anal Fistula

The RO has rated the veteran's anal fistula as noncompensable 
under Diagnostic Code 7335.  In order to assign a higher 
evaluation the evidence must show constant slight, or 
occasional moderate leakage.  38 C.F.R. § 4.114, DC 7335.  
The veteran was examined by VA in November 2005 and he 
reported that he has good sphincter control.  Rectal 
examination showed an oval shaped scar that was hypopigmented 
and was 1cm by 3mm.  There was no area of induration or signs 
of infection.  There was good rectal tone and no hemorrhoids.  
The examiner stated that there was no evidence of fecal 
leakage or bleeding.  The veteran reported only mild leakage 
on occasion.  Thus, in the absence of evidence of constant 
slight or occasional moderate leakage there is no basis for 
an increased rating under Diagnostic Code 7335.  

The Board may also consider whether the veteran may be 
compensated for scars.  The Board notes that by regulatory 
amendment effective August 30, 2002, substantive changes were 
made to the schedular criteria for evaluating disabilities 
involving the skin.  See 67 Fed. Reg. 49,590-49,599 (2002) 
(codified at 38 C.F.R. § 4.118 (2007)).  Because this change 
took effect during the pendency of the veteran's appeal, both 
the former and the revised criteria will be considered in 
evaluating the veteran's disability.

A 10 percent evaluation is for consideration under Diagnostic 
Code 7803 if the scar is poorly nourished or ulcerated.  A 10 
percent rating is for consideration under Diagnostic Code 
7804 for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118 (2002).

There is no evidence of the veteran's scar being tender and 
painful or poorly nourished or ulcerated.  Additional 
diagnostic codes for possible application under the amended 
criteria provide for a 10 percent evaluation for scars (other 
than of the head, face or neck) that are superficial and that 
do not cause limited motion when in an area or areas of 144 
sq. inches or 929 sq. cm. or greater. 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).  A 10 percent evaluation is 
warranted for superficial unstable scars.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1) (2007).  Finally, a 10 
percent evaluation is warranted for superficial scars which 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).

The evidence of record again does not reflect that the 
veteran's scar satisfies any of the criteria for an increased 
rating.  The scar clearly is not of sufficient size.  The 
scar is not unstable and the scar is not painful on 
examination.  

A residual scar may also be rated on limitation of function 
of the part affected. 38 C.F.R. 4.118, Diagnostic Code 7805 
(2002), (2007).  Here, there is no evidence that the scar 
affects anal function.  The evidence of record does not 
support a compensable rating on the basis of any disability 
related to a scar.

The Board has reviewed the VA outpatient treatment records, 
private medical records and records from SSA.  Those records 
do not contain medical evidence relating to the veteran's 
anal fistula that would support a compensable evaluation.  
Thus, the criteria for an initial compensable rating for the 
veteran's anal fistula have not been met at any time during 
the appeal period.  

Allergic Rhinitis

The veteran's rhinitis is rated under DC 6522.  Under that 
diagnostic code, a 10 percent disability rating is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability rating is warranted for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2007).

The December 2005 VA examination report shows a finding of 20 
percent obstruction, bilaterally, and does not support a 
compensable disability rating under Diagnostic Code 6522.  A 
review of the VA outpatient treatment records likewise does 
not support a compensable disability rating.  (see, e.g. 
treatment records of May 2005, August 2005).  Neither do the 
private records in the file or the SSA records support a 
finding that a compensable evaluation is warranted.  There 
have been no findings of more extensive obstruction, and no 
showing of nasal polyps.  Additionally, there have been no 
findings of granulomatous infection as a part of the service-
connected disability.  Thus, evaluation under 38 C.F.R. § 
4.97, Diagnostic Code 6524 (2007), for granulomatous 
rhinitis, is not for consideration.  Service connection for 
sinusitis has been granted and is separately evaluated; thus, 
evaluation of the allergic rhinitis under the general rating 
formula for sinusitis is not for consideration.  See 
38 C.F.R. § 4.14.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable rating for allergic rhinitis at any time during 
the appeal period.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 4.7, 4.21 (2007).  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303(a), 
3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 


Hypertension

38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease, defines hypertension as 
existing where the diastolic blood pressure is predominantly 
90 mm. or greater, and defines isolated systolic hypertension 
as existing where the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2004). See also Cox v. Brown, 5 Vet. App. 95, 99 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service medical records show that there was a notation of 
borderline hypertension in April 1993, with a blood pressure 
reading of 140/90.  In May 1993, it was noted that the 
veteran was seen for follow up on hypertension.  His blood 
pressure was 128/70.   At separation in October 1997, his 
blood pressure was 110/60.   

On VA examination in November 2005, the veteran stated that 
he was told in service that he had borderline hypertension 
and that this was usually when he had stress.  He reported 
that since his discharge, his blood pressure has been stable, 
that he has not had any elevated readings, and that he has 
not been diagnosed with hypertension.  He indicated that his 
blood pressure will be elevated at times when he has anxiety.  
On examination, his readings were as follows: standing 111/63 
right arm; 110/75, left arm; and 119/72 seated.  The examiner 
stated that the veteran did not carry a diagnosis of 
hypertension and was normotensive on examination.

Here, there is no medical evidence of current disability of 
hypertension.  Without medical evidence of a current 
disability, the analysis ends, and the claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran had one reading suggestive of borderline 
hypertension, but no examiner has found the veteran to have a 
disability diagnosed as hypertension.  In other words, 
hypertension has not been diagnosed.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007) (hypertension must be confirmed 
by readings taken two or more times on at least three 
different days).  When evidentiary development was undertaken 
following the Board's remand to ascertain whether the veteran 
indeed experiences hypertension, none was found.  Indeed, the 
examiner specifically indicated that the veteran did not have 
this disability, and the veteran has stated that he did not 
have hypertension.  Absent a current diagnosis, an award of 
service connection is not warranted.  The preponderance of 
the evidence is against the claim.

Hearing Loss

The veteran claims hearing loss due to exposure to acoustic 
trauma during service as a truck driver, combat engineer and 
infantryman.  He had a military occupational specialty as a 
motor vehicle operator and a rifleman during his first period 
of service.  Thus, exposure to acoustic trauma during service 
is shown.   The veteran also reports some post-service noise 
exposure with his duties as a crane operator for a period of 
two months, for which he stated, he used hearing protection.  
He has reported that thereafter he did farm work.   

The veteran's service medical records show that at service 
entrance on January 23, 1986, he had normal hearing by VA 
standards.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
35
LEFT
10
10
10
15
35

Thereafter, during his first and second periods of honorable 
service, audiometric readings show that he did have defective 
hearing by VA standards.  During his first period of service 
there were several readings that documented defective 
hearing.  (see, e.g., audiometric finding of defective 
hearing in the left ear in November 1986, January 1987, and 
February 1988, May 1989, and at separation in November 1989 
audiometric finding of bilateral defective hearing).  The 
November 1989 audiometric report indicates that there was a 
significant threshold shift.  When he entered his second 
period of service, in October 1990, defective hearing was 
noted at 4000 hertz in the left ear (40) and the right ear 
(60).  In October 1997, his hearing was reported as 55 in the 
right at 4000 hertz and 50 in the left at 4000 hertz.  

Additionally, the veteran has a current diagnosis of hearing 
loss as shown on VA audiometric evaluation of August 2001.  
On evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
60
LEFT
10
15
20
30
55

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  On VA examination in November 2005, 
audiometric findings also showed defective hearing 
bilaterally.  On the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
40
70
LEFT
5
10
20
35
60

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

The veteran has presented competent statements of the onset 
of decreased hearing acuity in service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (a claimant is competent to 
speak to symptoms of disability such as ringing in the ears).  
The medical evidence of record shows that the veteran had a 
chronic disability, i.e., hearing loss by VA standards, 
during service and that he currently has that same 
disability.  See 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.385.

While the VA examiner who evaluated the veteran in November 
2005 stated that the veteran's hearing loss was not secondary 
to exposure to acoustic trauma in service, this opinion was 
based on an incorrect finding that the veteran had defective 
hearing at service entrance and the examiner considered 
findings noted during all three of the veteran's service 
periods rather than only the first two.  Thus, this opinion 
has little probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).

Given the medical evidence showing hearing loss by VA 
standards during service and at present, the Board finds that 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102, 3.303(b) (2007).

Tinnitus 

The veteran alleges that his currently manifested tinnitus is 
the result of in-service acoustic trauma.  Service medical 
records show that he was treated for barotraumas in October 
1996.  He had a military occupational specialty as a motor 
vehicle operator and a rifleman during his first period of 
service.  Thus exposure to acoustic trauma during service is 
shown.   The veteran also reports some post-service noise 
exposure with his duties as a crane operator for a period of 
two months, for which he stated, he used hearing protection.  
He has reported that thereafter he did farm work.   

VA audiology examination in November 2005 showed that the 
veteran had tinnitus, and the examiner stated that it was her 
professional opinion that the veteran's tinnitus is not 
secondary to acoustic trauma in the military.  However, a VA 
otolaryngologist examined the veteran in December 2005 and 
diagnosed constant bilateral tinnitus.  It was stated that 
the tinnitus started in the service and is as likely as not 
related to his military noise exposure.  Both opinions were 
reached after examining the veteran and reviewing the claims 
file.  

The medical evidence identifies noise exposure as the cause 
of tinnitus, and the evidence demonstrates noise exposure in 
service.  While there are contradicting opinions on the 
etiology of the veteran's tinnitus, the Board finds that the 
evidence is in relative equipoise.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).  The Board resolves reasonable 
doubt in favor of the veteran and finds that his current 
tinnitus results from in-service noise exposure.  The claim, 
therefore, is granted.  See 38 C.F.R.  § 3.102 (2007).  

Sleep Apnea

The service records show that the veteran was treated for 
sleep apnea in February 1993, with a negative sleep study in 
April 1998.  He underwent a VA examination in November 2005 
which included a review of a VA sleep study conducted in 
January 2005.  It was noted that the sleep study found that 
the veteran had very mild obstructive sleep apnea associated 
with no significant oxygen desaturation, mainly associated 
with REM sleep, periodic limb movement not associated with 
arousals, symptoms suggestive of restless leg syndrome and 
sleep onset delay, significant degree of arousal, and  loud 
snoring.  The examiner diagnosed mild obstructive sleep 
apnea.  The examiner reviewed the service medical records.  
It was stated that the in-service sleep study was negative, 
and that now eight years later the sleep apnea is only mild.  
It was the examiner's opinion that it was not as likely as 
not that that the current very mild sleep apnea was related 
to the veteran's service. 

The veteran's complaint of sleep apnea in service resulted in 
a negative sleep study.  His current diagnosis of mild 
obstructive sleep apnea has been found by a VA examiner to 
not be related to service.  This opinion was rendered after 
examining the veteran and his medical records and was 
supported by rationale.  The opinion stands uncontradicted in 
the record.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  
However, such assertions are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); 38 C.F.R. § 3.159(a)(1) (2007); 
see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the only competent medical evidence of record 
addressing whether the veteran's sleep apnea is related to 
service, the opinion offered by the VA examiner noted above, 
is against such a relationship.  The preponderance of the 
evidence is against the claim. 

A Right Shoulder Disorder

The veteran's service medical records show treatment for 
shoulder strain/pain in April 1991, October 1992, and June 
1993.  In June 1993, X-rays were normal.  When the veteran 
was examined by VA in November 2005, he reported injuring his 
right shoulder when he was hit by a car while riding his 
bicycle in 1998.  He complained of pain in the shoulder.  
Examination showed tenderness with palpation of the right 
shoulder.  X-rays were unremarkable.  The examiner diagnosed 
chronic right shoulder strain.  The examiner noted that while 
there is documentation in the record of the accident the 
veteran reported during service, there was nothing in the 
file showing that he injured his right shoulder at that time.  
The examiner noted that the veteran was seen for right 
shoulder pain in service which was resolved.  The examiner 
noted that there was no other mention of a right shoulder 
pain in the record.  The examiner concluded that it is not as 
likely as not that the current shoulder condition had its 
onset during the veteran's active service.  

The veteran's complaint of right should pain in service is 
noted; however no right shoulder disability was diagnosed.  
It is important to point out at this juncture that pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).   Further his 
current diagnosis right shoulder strain has been found by a 
VA examiner to not be related to service.  This opinion was 
rendered after examining the veteran and his medical records 
and was supported by rationale.  The opinion stands 
uncontradicted in the record.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  
However, such assertions are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet.   App. 124, 127 (1998); 38 C.F.R. § 3.159(a)(1) 
(2007); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Here, the only competent medical evidence of 
record addressing whether the veteran's right shoulder 
disorder is related to service, the opinion offered by the VA 
examiner noted above, is against such a relationship.  The 
preponderance of the evidence is against the claim.

Otitis Externa

Service medical records show that the veteran was treated for 
ear infections on several occasions (See, e.g. SMR of January 
1991, September 1996, August 1994, April 1998). 

A VA treatment note dated in August 1999 showed clear 
tympanic membranes, no secretions.  On VA examination in 
November 2005, the veteran's ears were normal.  After 
examining the veteran, the examiner found that there was no 
evidence of otitis externa.  Here, there is no medical 
evidence of current disability of otitis externa.  Without 
medical evidence of a current disability, the analysis ends, 
and the claim must be denied.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The veteran had treatment for ear 
complaints inservice; however, no examiner has found the 
veteran to have a disability diagnosed as otitis externa.   
When evidentiary development was undertaken following the 
Board's remand to ascertain whether the veteran indeed 
experiences otitis externa, none was found.  Absent a current 
diagnosis, an award of service connection is not warranted.  
The preponderance of the evidence is against the claim.


ORDER
 Entitlement to a rating of 100 percent for service-connected 
major depressive disorder is granted, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.  

Entitlement to an initial compensable evaluation for anal 
fistula is denied.  

Entitlement to an initial compensable evaluation for allergic 
rhinitis is denied.   

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hearing loss is 
granted.  

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for otitis externa is 
denied.

Entitlement to service connection for a right shoulder 
disorder is denied.


REMAND

Medical examinations are necessary to make a decision on the 
claims.  See 38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 
3.159(c), (d).  A remand by the Court or the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  In July 2005, the Board remanded this claim to the 
RO for development to include to obtain a VA skin 
examination.  In December 2005 the veteran was examined by 
VA.  The examination was not in compliance with the Board's 
remand orders.  

As the Board pointed out previously, the service medical 
records note problems with tinea pedis and/or skin problems 
of the feet (November 1990, April 1991, September 1992, 
September 1993, July 1994, January 1995) and with penile 
warts (January 1991, October 1991, March and April 1993).  
The case was remanded to the RO to obtain an examination and 
an opinion regarding the veteran's skin disorders.  VA 
treatment of May 2005 shows a finding of onychomycosis of the 
left great toe and a VA examination in December 2005 shows a 
finding of condyloma on the penile shaft and pigmented lesion 
on the shaft of the penis.  No opinion regarding the etiology 
of the penile findings was given.  Examination of the feet 
was not noted, and there is no indication that the claims 
file was reviewed by the examiner.  

The Board finds that further development regarding these 
issues is required prior to a determination.  The appellant 
is hereby notified that it is his responsibility to report 
for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2007).  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for appropriate 
VA examination for venereal warts and 
tinea pedis.   The examiner(s) should 
indicate in the report(s) that the claims 
folder was reviewed.  Any necessary tests 
should be accomplished.  A detailed 
rationale for any opinion expressed 
should be provided.  

The examiner(s) should determine whether 
the veteran has tinea pedis or any other 
skin disorder of the feet, and, if so, 
the etiology of such disability.  The 
examiner should give a medical opinion, 
with full rationale, as to whether it is 
at least as likely as not (is there at 
least a 50 percent probability) that any 
current tinea pedis or other skin 
disorder of the feet had its onset during 
active service from January 1986 to 
January 1990 or October 1990 to November 
1997, or is related to any in-service 
disease or injury.

As to the venereal warts, the examiner 
should determine if the veteran suffers 
from venereal warts, and, if so, the 
etiology of such disability.  The 
examiner should give a medical opinion, 
with full rationale, as to whether it is 
at least as likely as not (is there at 
least a 50 percent probability) that any 
current venereal warts had their onset 
during active service from January 1986 
to January 1990 or October 1990 to 
November 1997, or are related to any in-
service disease or injury.

2.  Readjudicate the claims on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any of the 
decisions remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


